Exhibit 10.9

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

This FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
October 5, 2018, is entered into by and among ACF FINCO I LP, a Delaware limited
partnership, in its capacity as administrative agent under the Senior Loan
Documents (in such capacity, together with its successors and assigns in such
capacity from time to time, “Senior Agent”), and WILMINGTON SAVINGS FUND
SOCIETY, FSB, in its capacity as administrative agent under the Subordinated
Loan Documents (in such capacity, together with its successors and assigns in
such capacity from time to time, the “Subordinated Agent”). Capitalized terms
used herein without definition shall have the meaning assigned to such terms in
the Intercreditor Agreement referred to below.

W I T N E S S E T H:

WHEREAS, Nuverra Environmental Solutions, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto and the Senior Agent
have entered into that certain First Lien Credit Agreement, dated as of
August 7, 2017 (as amended, restated, supplemented or otherwise modified from
time to time (including by that certain First Amendment to Credit Agreement,
dated as of the date hereof (the “Senior First Amendment”), by and among the
Senior Agent, the lenders party thereto and the Obligors), the “Senior Credit
Agreement”);

WHEREAS, the Borrower, the lenders from time to time party thereto and the
Subordinated Agent have entered into that certain Second Lien Term Loan Credit
Agreement, dated as of August 7, 2017 (as amended, restated, supplemented or
otherwise modified from time to time (including by that certain First Amendment
to Credit Agreement, dated as of the date hereof (the “Second Lien First
Amendment”), by and among the Subordinated Agent, the lenders party thereto and
the Obligors), the “Subordinated Credit Agreement”);

WHEREAS, the Senior Agent and the Subordinated Agent are parties to that certain
Subordination and Intercreditor Agreement, dated as of August 7, 2017 (as
amended, restated, amended and restated, supplemented, extended or otherwise
modified from time to time, the “Intercreditor Agreement”);

WHEREAS, Borrower has requested that the Senior Agent and the Subordinated Agent
amend the Intercreditor Agreement as set forth herein;

WHEREAS, the Senior Agent and the Subordinated Agent have agreed to amend the
Intercreditor Agreement, subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

1. Amendments to the Intercreditor Agreement. Subject to the satisfaction of the
conditions set forth in Section 2 below and in reliance on the representations
and warranties set forth in Section 3 below, the parties hereto agree that the
Intercreditor Agreement is hereby amended as follows:

(a) Section 1 of the Intercreditor Agreement is hereby amended by inserting the
following new definitions in their proper alphabetical place to read in their
entirety as follows:

“Senior First Amendment” means that certain First Amendment to Credit Agreement,
dated as of the Senior First Amendment Effective Date, by and among the
Borrower, the other Obligors, the Senior Agent and the Senior Lenders party
thereto.



--------------------------------------------------------------------------------

“Senior First Amendment Effective Date” means the date on which each of the
conditions precedent set forth in Section 3 of the Senior First Amendment shall
have been satisfied or waived in accordance with the terms thereof.

(b) Section 1 of the Intercreditor Agreement is hereby amended by amending and
restating the definition of “Senior Debt Cap” in its entirety to read as
follows:

“Senior Debt Cap” means the sum of (a) $68,750,000, plus (b) 125% of the amount
of incremental facility commitments or loans incurred under the Senior Credit
Agreement, as in effect on the Senior First Amendment Effective Date, plus
(c) the amount of any unpaid accrued interest, paid in kind amounts, premiums,
fees or expenses accruing in respect of or attributable to the foregoing.

(c) Section 7 of the Intercreditor Agreement is hereby amended by replacing the
reference to “$23,158,300” appearing in clause (1) of subsection (b) therein
with “12,158,300”.

2. Effectiveness. This Amendment shall become effective as of the date hereof,
subject to the satisfaction of the following conditions:

(a) The Senior Agent and the Subordinated Agent shall have received a fully
executed copy of this Amendment; and

(b) (i) The Senior Agent and the Subordinated Agent shall have received a fully
executed copy of the Senior First Amendment and the Second Lien First Amendment
and (ii) each of the Senior First Amendment and the Second Lien First Amendment
shall have (or will substantially concurrently herewith) become effective in
accordance with its terms.

3. Representations and Warranties. The Senior Agent represents and warrants to
the Subordinated Agent and the other Subordinated Claimholders that (a) it has
the requisite power and authority to enter into, execute, deliver, and carry out
the terms of this Amendment and (b) this Amendment, when executed and delivered,
will constitute the valid and legally binding obligation of the Senior Agent
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable principles. The Subordinated Agent represents and warrants that (i) it
has the requisite power and authority to enter into, execute, deliver, and carry
out the terms of this Amendment, and (ii) this Amendment, when executed and
delivered, will constitute the valid and legally binding obligation of the
Subordinated Agent enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by equitable principles.

4. Miscellaneous.

(a) Governing Law. This Amendment has been delivered and accepted at and shall
be deemed to have been made in the State of New York, and shall be interpreted,
and the rights and liabilities of the parties hereto determined, in accordance
with the laws of the State of New York.

(b) Successors and Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties’ respective successors and assigns, subject to the
provisions hereof.

(c) Integrated Agreement. This Amendment sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except upon a writing signed by all parties.

 

-2-



--------------------------------------------------------------------------------

(d) Counterparts. This Amendment may be executed in one or more counterparts,
each one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page of this Amendment or any document or
instrument delivered in connection herewith by telefacsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment or such other document or instrument, as applicable.

(e) Headings. The headings contained in this Amendment are for convenience only
and shall not affect the interpretation of this Amendment.

(f) Severability. Any provision of this Amendment that is prohibited by law or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability, without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision. To the extent
permissible, the parties waive any law that prohibits any provision of this
Amendment or renders any provision hereof unenforceable.

(g) Continued Effectiveness. Notwithstanding anything contained herein, the
terms of this Amendment are not intended to and do not serve to effect a
novation as to the Intercreditor Agreement. Except as set forth expressly
herein, all terms of the Intercreditor Agreement, as amended hereby, shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of Borrower, the other Obligors, the Senior
Agent and the Subordinated Agent. This Amendment shall constitute a “Loan
Document” for purposes of the Senior Credit Agreement and the Subordinated
Credit Agreement.

[signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

SENIOR AGENT: ACF FINCO I LP,

a Delaware limited partnership,

as Senior Agent

By:  

/s/ Oleh Szczupak

Name:   Oleh Szczupak Title:   Vice President SUBORDINATED AGENT: WILMINGTON
SAVINGS FUND SOCIETY, FSB,

a federal savings bank,

as Subordinated Agent

By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President

SIGNATURE PAGE TO FIRST AMENDMENT TO INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges and agrees to the foregoing terms
and provisions.

 

NUVERRA ENVIRONMENTAL SOLUTIONS,

INC., a Delaware corporation

By:  

/s/ Edward A. Lang

Name:   Edward A. Lang Title:   Executive Vice President and Chief Financial
Officer 1960 WELL SERVICES, LLC BADLANDS LEASING, LLC BADLANDS POWER FUELS, LLC,
a Delaware limited liability company BADLANDS POWER FUELS, LLC, a North Dakota
limited liability company HECKMANN WATER RESOURCES CORPORATION HECKMANN WATER
RESOURCES (CVR), INC. HECKMANN WOODS CROSS, LLC HEK WATER SOLUTIONS, LLC IDEAL
OILFIELD DISPOSAL, LLC LANDTECH ENTERPRISES, L.L.C. NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC By:  

/s/ Edward A. Lang

Name:   Edward A. Lang Title:   Vice President and Treasurer

SIGNATURE PAGE TO FIRST AMENDMENT TO INTERCREDITOR AGREEMENT